

117 HR 5363 IH: Back To Work Act
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5363IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mrs. Hinson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Bureau of Labor Statistics, Government Accountability Office, and Small Business Administration to conduct a joint study on pandemic unemployment programs, and for other purposes. 
1.Short titleThis Act may be cited as the Back To Work Act.  2.Study of pandemic unemployment programs (a)In generalThe covered agency heads shall conduct a joint study on pandemic unemployment programs, including an analysis of the following: 
(1)The impact of such programs on— (A)individuals, including recipients’ engagement in work, participation in work search, receipt of and amount of earnings, receipt of and amount of other government benefits, duration of unemployment, and whether the recipient’s total income counting all benefits exceeds his or her prior earnings from work; 
(B)businesses, with a focus on small businesses, including effects on sales, profits, tax payments, hours of operation, employment, and closures attributable to staffing shortages related to the availability of benefits; and (C)the economy, including key labor market metrics such as the number of employed and unemployed individuals, job openings, total earnings from work, the labor force participation rate, State and national unemployment rates, engagement of individuals in full or part time employment, average durations of unemployment, and the number of long-term unemployed. 
(2)The demographics of the recipients of benefits under such programs, including with respect to key characteristics of recipients, including age, gender, race and ethnicity, prior work experience, educational attainment, whether the individual resides in an urban or rural community, whether that community is considered disadvantaged, whether the individual was engaged in employment immediately prior to first receiving benefits, the nature of such prior employment (such as whether employed, self employed, or independent contractor), whether the individual engaged in partial work while collecting benefits, whether such partial work was while a participant in a short-time compensation or another program, and the reason for leaving benefits such as due to benefit exhaustion, return to work, or another reason.  (3)With respect to Pandemic Unemployment Assistance— 
(A)the number of individuals who applied for such Assistance after applying for regular unemployment compensation;  (B)the number of individuals applying for and ultimately receiving benefits, as compared with similar data under the State Unemployment Compensation program, and whether the program’s allowance of self-certification of eligibility was a significant factor contributing to any such differences; and 
(C)the degree to which the backdating of claims resulted in the overstatement of the apparent number of Pandemic Unemployment Assistance recipients, especially during the program’s early months.  (b)Early termination of pandemic unemployment program participationIn carrying out the study required under subsection (a), the covered agency heads shall compare States that terminated agreements to participate in pandemic unemployment programs prior to September 6, 2021, with States that maintained such agreements until September 6, 2021. 
(c)Report to CongressNot later than 1 year after the date of the enactment of this Act, the covered agency heads shall provide to Congress a report on the results of the study required under subsection (a). (d)DefinitionsIn this section: 
(1)Covered agency headsThe term covered agency heads means the Commissioner of the Bureau of Labor Statistics, the Comptroller General of the United States, and the Administrator of the Small Business Administration. (2)Pandemic Unemployment AssistanceThe term Pandemic Unemployment Assistance means assistance under section 2102 of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9021). 
(3)Pandemic unemployment programsThe term pandemic unemployment programs means— (A)Federal Pandemic Unemployment Compensation under section 2104 of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9023); 
(B)Pandemic Emergency Unemployment Compensation under section 2107 of such Act (15 U.S.C. 9025); and (C)Pandemic Unemployment Assistance. 
